COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Lidia Clark & Kenneth Clark v. U.S. Bank National Association, as
                           Trustee for the Structured Asset Investment Loan Trust 2005-6

Appellate case number:     01-11-01066-CV

Trial court case number: 1000493

Trial court:               County Civil Court at Law No. 2 of Harris County, Texas

        The trial court’s judgment in the above-referenced case was signed November 14, 2011.
The notice of appeal was filed November 30, 2011. The appellate record was due to be filed in
this Court by January 13, 2012. See TEX. R. APP. P. 35.1. The clerk’s record has been filed. The
reporter’s record has not been filed.

        On March 7, 2012, the Court notified the court reporter, Gina Oliver, that the reporter’s
record had not been received for filing and directed that the record be filed no later than March
27, 2012. See TEX. R. APP. P. 35.1, 37.3(a)(1). The Court directed the reporter to notify the
Court by that date if the proceedings were not recorded, if appellant had not requested that the
reporter’s record be prepared, or if appellant had not paid or made arrangements to pay for the
record. See TEX. R. APP. P. 35.3(b)(2). The reporter did not respond.

        The reporter’s record has been past due for nearly six months. Failure either to file the
record or to notify the Court of the status of the record has caused significant delay in the ability
of this Court to resolve the parties’ dispute and to deliver justice in the timely manner expected.

        It is ORDERED that court reporter Gina Oliver file in this Court no later than 5:00
p.m., 10 days from the date of this order either (1) the reporter’s record, with all requested
exhibits, or (2) a written statement that the proceedings were not recorded, that appellant has not
requested that a reporter’s record be prepared, or that appellant has not paid or made
arrangements to pay for the record. Texas Rule of Appellate Procedure 9.2(b), the mailbox rule,
is suspended and does not apply to this deadline. No motions for extension of time will be
entertained absent extraordinary circumstances. Failure to comply with this order may result
in the issuance of a show cause order, notice, and service of citation against Gina Oliver,
commanding her to appear before this Court to show cause why she should not be held in
contempt.


Judge’s signature: /s/ Justice Michael Massengale

Date: July 17, 2012